Citation Nr: 1624859	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A May 2014 Board decision remanded the claim for additional development. 


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral upper extremities was caused by his service-connected diabetes mellitus II. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.


Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis 

The Veteran claims entitlement to service connection for peripheral neuropathy of the bilateral upper extremities including as secondary to his service-connected diabetes mellitus type II.  The July 2009 rating decision granted service connection for diabetes mellitus type II. The record is also clear that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper extremities.  See March 2010 VA Examination Report.  Thus, the disputed issue is whether or not the Veteran's peripheral neuropathy of the bilateral upper extremities is related to the Veteran's service or secondary to a service-connected disability.  Upon review of the competent medical evidence of record, the Board finds that service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  

The Veteran claimed entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Notably service connection was granted for the bilateral lower extremities.  See July 2009 Rating Decision.  The Veteran was afforded a VA examination in April 2009.  The examiner evaluated the Veteran's peripheral neuropathy of both the upper and lower extremities.  The Veteran complained of numbness in the hands and feet.  The examiner noted that the Veteran has had an MRI of the cervical spine which revealed cervical stenosis.  The examiner also noted that the Veteran's triceps and brachial radialis reflexes were diminished.  The examiner indicated that, "The Veteran has a history of cervical spinal stenosis and degenerative joint disease of the lumbar spine.  Either 1 [sic] of these can result in neuropathy as is the case with diabetes mellitus type 2.  However, our most recent EMG studies reveal a S1 radiculopathy; however, neurological examination reveals he does have diminished vibratory sensation in the feet along with a depressed ankle reflex and irregular patchy sensation to the monofilament test.  It is my opinion at this time that his current neurologic findings are at least as likely as not secondary to diabetes mellitus.  The absent or decreased vibratory sensation of the lower extremities and the depressed ankle reflex indicate neuropathy." (emphasis added).  Notably, the examiner seems to present his findings as applying to the lower extremities only; however, throughout the examination, the Veteran reports symptoms of neuropathy in his upper limbs and the examiner considered those symptoms in rendering his opinion.  The benefit of the doubt requires the Board to read the examiner's opinion that "[The Veteran's] current neurologic findings are at least as likely as not secondary to diabetes mellitus" to apply to Veteran's peripheral neuropathy of both the Veteran's lower and upper extremities.  

Similarly, in a March 2010 VA examination, the examiner indicated "the examination does reveal that patient has peripheral neuropathy in both upper extremities, however, the question becomes of [sic] the neuropathy secondary to advanced cervical spondylosis and myelopathy versus diabetes mellitus.  After reviewing the patient's C-file and examining the patient it is very difficult to determine the exact etiology of his neuropathy as to whether it is secondary to advanced cervical canal stenosis versus diabetic neuropathy.  At this time it would be mere speculation to determine etiology of upper extremity neuropathy.  The outcome of his cervical spine decompressive surgery posted for March 2010 may further delineate the cause of neuropathy as the symptoms of both conditions may overlap."  
 
The May 2014 Board decision directed the RO to schedule the Veteran for a new VA examination.  The Veteran was afforded a new examination in July 2014.  The examiner indicated that the clinical evidence indicates that the Veteran's current symptoms are due to his diabetes.  The examiner further stated "at this time, clinical findings are mostly suggestive of diabetic neuropathy, although other causes cannot be excluded."   The examiner further noted that the numbness and tingling the Veteran is currently experiencing in stocking glove distribution is as least as likely as not due to or the result of his diabetes.  It was noted that some symptoms potentially can overlap as well as the other potential conditions that may be causing his numbness and tingling.    

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinion and their opinions were based on an examination and interview of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiners took into consideration all relevant factors in giving their opinion. 

Given such findings and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected type II diabetes mellitus is granted. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


